Wyly, J.
The defendant, Francis Bond, appeals from the judgment against him for the value of the property of the plaintiff, which he caused to be seized and sold in satisfaction of his claim for rent against his tenant, Charles Moore, occupying the premises at 57 Rampart street.
*388The plaintiff was an under tenant-, Laving rented part of tlie leased premises from tlie said Charles Moore; slie was not indebted to the latter at tbe time the provisional seizure was levied on her property, and, therefore, the lessor, Francis Bone, had- no right of pledge thereon. C. C. 2676. But the defendant contends that in the contract of lease the said Charles Moore bound himself not to underlease the property without his written consent, which was never given. This is true; but the contract of lease was an unrecorded private act. It was, therefore, inoperative as to the plaintiff, a third party, who is presumed to have dealt with the lessee under the provisions of article 2696 of the Civil Code, which gives the lessee the right to underlease. The appellant has not filed a brief and we are unable to perceive any error in the judgment.
Judgment affirmed.